DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-8, in the reply filed on March 19, 2021 is acknowledged.  The traversal is on the ground(s) that claims 1 and 2 in Group I, and claim 9 in Group II, recite similar features, differing primarily in the receiver/transmitter perspective of the claims.  In light of the foregoing similarity, the different classifications between the Group I and Group II claims alone do not create a serious search and examination burden on the Examiner.  This is not found persuasive because although Group I and Group II recite certain common features in the receiver/transmitter perspective of the claims, each group is directed to entirely different operation.  
 	To be more specific, Group I, Claims 1-8, requires operations of: obtaining information, controlling sequential carrier frequency switching at the receiver, and decoding and processing of a signal received from the transmitter, and Group II, Claims 9-18, requires different operations of: monitoring for event, controlling sequential carrier frequency switching at the transmitter, and transmitting a signal to the receiver.  The different classifications between the Group I and Group II claims do create a serious search and examination burden on the Examiner.
 	Furthermore, the applicant also failed to present any valid argument regarding Group III, Claims 19-30, which is clearly improper.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because all blocks in each of Figures 3, 10B and 10C should be labeled with descriptive legends known in the art.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yerramalli et al. in Pub. No. US 2018/0020360 A1 (cited by the applicant), hereinafter referred to as Yerramalli.
 	Regarding claim 1, Yerramalli discloses a method of wireless communication, comprising obtaining, by a receiver device, information regarding a sequence of carrier frequencies available for communications from a transmitter device to the receiver device (paragraph [0100] and Figure 8); obtaining, by the receiver device, information regarding a different sequence of medium sensing occasions for each carrier frequency of the sequence of carrier frequencies (paragraph [0107], "the UE may receive "hopping pattern information including a number of hopping carriers, information for generating a hopping pattern, subframe number to start hopping, dwell time information per channel", and Figure 12A): and controlling sequentially switching, by the receiver device, between carrier frequencies of the sequence of carrier frequencies for receiving communications from the transmitter device based upon 
 	Regarding claim 7, Yerramalli discloses that the information regarding the sequence of carrier frequencies and the information101670228.1-3 -Application No. 16/385,943Docket No.: QLXX.P1251US/1001059881 Reply to Office Action of December 24, 2020regarding the different sequence of medium sensing occasions for each carrier frequency is obtained, by the receiver device, at least in part from the transmitter device (paragraph [0107]).  
 	Regarding claim 8, Yerramalli discloses that the information regarding the sequence of carrier frequencies and the information regarding the different sequence of medium sensing occasions for each carrier frequency is received by the receiver device from the transmitter device via system information acquired as part of a cell registration process (paragraphs [0096] and [0107]).
The applied reference has a common Assignee and Inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective .



Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Hayashino et al. and Ootaka et al. are additionally cited to show the common feature of carrier frequency switching control between base station and UE utilizing carrier sensing period and non-sensing period similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465